DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-10 are pending in this application.
Claims 1-5, 7 and 10 are amended.
Claims 1-10 are presented for examination. 
Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2017/0024617 A1) in view of Roberts et al. (US Patent 5,367,458). 
Regarding claim 1, Yamaguchi teaches a self-position estimation method comprising: detecting relative positions of targets existing around a moving body relative to the moving body (Yamaguchi: Para. 0025, 0029; capture images of feature points on the road surface in front of the vehicle; the patterned light extraction unit extracts the position of the patterned light by calculating the center-of-gravity position of each spotlight, that is to say, the coordinates of each spotlight on the image).
Yamaguchi doesn’t explicitly teach estimating, using odometry, a movement amount of the moving body. 
However Roberts, in the same field of endeavor, teaches estimating, using odometry, a movement amount of the moving body (Roberts: Col. 6 Lines 39-56; rotation sensor measures wheel rotation and delivers control signals responsive to the rotated wheel position, the distance the wheel has traveled; this information is utilized in vehicle dead reckoning control).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).
 correcting the relative positions of the targets using the estimated movement amount of the moving body and accumulating the corrected relative positions as target position data (Yamaguchi: Para. 0038, 0045-0047, 0056, 0068; attitude change amount calculation unit reads the positions of the respective feature points on the image from the memory, and calculates the relative positions of the respective feature points relative to the camera  from the distance and attitude angle which are calculated by the attitude angle calculation unit as well as the positions of the feature points on the image); detecting an amount of slope of a traveling road of the moving body, wherein the amount of slope is an inclination of the traveling road in a direction in which the moving body is traveling (Yamaguchi: Para. 0025, 0076; using the position of the patterned light, if the inclination of one of the line segments joining the spotlights changes 15 or more degrees in its middle of the line segment; capture images of feature points textures on the road surface in front of the vehicle) selecting, from among the accumulated target position data, the target position data of one or more targets in one or more sections where the amount of slope of the traveling road is less than a threshold value (Yamaguchi: Para. 0056, 0074; while 28 or more spotlights can be detected, the road surface condition determination unit sets an attitude angle calculation flag at "ON"; the conditions of the road surface change as much as or more than the threshold value); estimating a present position of the moving body on an acquired two-dimensional map by collating the selected target position data with known positions of the targets on the acquired two-dimensional map (Yamaguchi: Para. 0044, 0045, 0056, 0066, 0068; attitude change amount calculation unit reads the positions (Ui, Vi) of the respective feature points on the image from the memory; 
Yamaguchi doesn’t explicitly teach controlling at least one system of the moving body using the estimated present position of the moving body.
However Roberts, in the same field of endeavor, teaches controlling at least one system of the moving body using the estimated present position of the moving body (Roberts: Col. 7 Lines 57-63; controls operation of the vehicle in response to scanner signals, dead reckoning signals reads on controlling at least one system of the moving body).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).
Regarding claim 2, Yamaguchi teaches the self-position estimation method according to claim 1, wherein the target position data of one or more targets in a section up to the present position after having passed through a slope section where the amount of slope is equal to or more than the threshold value is selected to be collated with the map information (Yamaguchi: Para. 0056, 0074, 0076; while 28 or more spotlights can be detected, the road surface condition determination unit sets an attitude angle calculation flag at "ON"; the conditions of the road surface change as much as or more than the threshold value; using the position of the patterned light, if the inclination 
Regarding claim 3, Yamaguchi doesn’t explicitly teach the target position data of one or more targets in a first section where the slope amount is less than the threshold value is collated with the map information before entering the slope section to estimate a first position of the moving body before entering the slope section; the target position data of one or more targets in a second section where the amount of slope is less than the threshold value is collated with the map information after having passed through the slope section to estimate a second position of the moving body after having passed through the slope section.
However, Yamaguchi is deemed to disclose an equivalent teaching. Yamaguchi determines whether the road surface conditions change more than a threshold value, such as a slope of 15 degrees or more (Yamaguchi: Para. 0051, 0074, 0076). When the road surface conditions change less than a threshold amount, then the ECU repeatedly performs the series of the information process cycles for calculating the self-location of the vehicle (Yamaguchi: Para. 0027). For each image frame after the initial image, the attitude change amount calculation unit uses the temporal changes in the positions of multiple features to obtain the change in attitude and movement of the vehicle (Yamaguchi: Para. 0038, 0044). The features detected and characterized by Yamaguchi are equivalent the applicant’s targets. Then the self-calculation unit uses the change from the attitude change amount calculation unit to determine the location of the vehicle (Yamaguchi: Para. 0046). When the slope is larger than the threshold value, the system fixes a starting point and uses the previous information from the targets in the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have estimate a first position based on one or more collated targets from an area where the slope amount is less than a threshold and estimate a second position after passing through the slope section from targets in the second section in order to calculate the change in attitude of a vehicle based on images obtained of the road surface when the road conditions around the vehicle are less than a threshold value (Yamaguchi: Para. 0005).
In the following limitation, Yamaguchi teaches the target position data of the targets in the first section is corrected on a basis of a relative position between the first position and the second position (Yamaguchi: Para. 0044, 0045, 0056, 0066; detects the feature points from the image, extracts the feature points which have correspondence relation between the previous and current information process cycles, 
Regarding claim 4, Yamaguchi doesn’t explicitly teach when a section where the amount of slope is equal to or more than the threshold value continues for a predetermined length or longer, the target position data of the target in a section where the amount of slope is less than the threshold value is selected to be collated with the map information; and when the section having the amount of slope equal to or more than the threshold value does not continue for the predetermined length or longer, the target position data of target in the section where the amount of slope is equal to or more than the threshold value is included in the target position data to be collated with the map information.
However, Yamaguchi is deemed to disclose an equivalent teaching. Yamaguchi determines whether the road surface conditions change more than a threshold value, such as a slope of 15 degrees or more (Yamaguchi: Para. 0051, 0074, 0076). When the slope is larger than the threshold value, the system fixes a starting point and uses the previous information from the targets in the last calculation cycle where the slope is not equal to or above the threshold. The system uses a self-location calculation unit, without the attitude change amount calculation unit, to measure the current position of the vehicle (Yamaguchi: Para. 0051, 0077). The distance traveled is calculated from the camera’s imaged features for any iteration where the slope is less than a threshold. During an above threshold section, sloped section, the location of the vehicle is the estimated location determined before the sloped section plus the distance traveled as calculated by the self-location calculation unit. The system goes back to using the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have collate the target position data with the map information in a section where the slope amount is less than the threshold value when the sloped section continues for a predetermined length or longer in order to calculate the change in attitude of a vehicle based on images obtained of the road surface when the road conditions around the vehicle are less than a threshold value (Yamaguchi: Para. 0005).
Regarding claim 6, Yamaguchi teaches the self-position estimation method according to claim 1, wherein the target position data of one or more targets around the present position of the moving body is selected to be collated with the map information (Yamaguchi: Para. 0025, 0029; capture images of feature points on the road surface in front of the vehicle; the patterned light extraction unit extracts the position of the patterned light by calculating the center-of-gravity position of each spotlight, that is to say, the coordinates of each spotlight on the image).
Regarding claim 7, Yamaguchi teaches a self-position estimation device comprising: a target detection sensor configured to detect relative positions of targets existing around a moving body relative to the moving body (Yamaguchi: Para. 0025, 0029; capture images of feature points on the road surface in front of the vehicle; the patterned light extraction unit extracts the position of the patterned light by calculating 
Yamaguchi doesn’t explicitly teach a wheel speed sensor configured to detect a wheel speed of the moving body.
However Roberts, in the same field of endeavor, teaches a wheel speed sensor configured to detect a wheel speed of the moving body (Roberts: Col. 6 Lines 51-56; wheel rotational position sensor reads on wheel speed sensor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).
In the following limitations, Yamaguchi teaches a slope detection sensor configured to detect an amount of slope of a traveling road of the moving body (Yamaguchi: Para. 0076; using the position of the patterned light, if the inclination of one of the line segments joining the spotlights changes 15 or more degrees in its middle of the line segment).
Yamaguchi doesn’t explicitly teach a self-position estimation circuit configured to estimate a movement amount of the moving body using a detection result of the wheel speed sensor.
However Roberts, in the same field of endeavor, teaches a self-position estimation circuit configured to estimate a movement amount of the moving body using a detection result of the wheel speed sensor (Roberts: Col. 6 Lines 39-56; rotation sensor measures wheel rotation and delivers control signals responsive to the rotated 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).
In the following limitation, Yamaguchi doesn’t explicitly teach correct the relative positions of the targets detected by the target detection sensor by moving the relative positions of the targets toward a direction opposite to a moving direction of the vehicle by the estimated movement amount and accumulate the corrected relative position as target position data in a storage device.
However, Yamaguchi is deemed to disclose an equivalent teaching. Yamaguchi discloses locating the position of a feature in an initial image and the translation of that feature in the second image at a delta time between when the images where taken. The attitude change amount calculation unit calculates the movement distance of the camera between the two image times (Yamaguchi: Para. 0041). Yamaguchi stores the relative positions of the feature points relative to the camera into the memory (Yamaguchi: Para. 0068).
In the following limitation, Yamaguchi teaches select, from among the accumulated target position data, the target position data of one or more targets in one or more sections having an amount of slope less than a threshold value (Yamaguchi: Para. 0056, 0074; while 28 or more spotlights can be detected, the road surface condition determination unit sets an attitude angle calculation flag at "ON"; the , and estimate a present position of the moving body on an acquired two-dimensional map by collating the selected target position data with known positions of the targets on the acquired two-dimensional map (Yamaguchi: Para. 0044, 0045, 0056, 0066; determines that the feature points in question correspond between the current and previous frames; adding (continuing the integration operation) the amount of movement of the vehicle to the current position of the vehicle which is calculated in the previous information process cycle).
Yamaguchi doesn’t explicitly teach wherein the estimated present position of the moving body is used to control at least one system of the moving body.
 Roberts teaches wherein the estimated present position of the moving body is used to control at least one system of the moving body (Roberts: Col. 6 Lines 39-56; rotation sensor measures wheel rotation and delivers control signals responsive to the rotated wheel position, the distance the wheel has traveled; this information is utilized in vehicle dead reckoning control).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).
Regarding claim 10, Yamaguchi teaches a self-position estimation method comprising: detecting relative positions of targets existing around a moving body relative to the moving body (Yamaguchi: Para. 0025, 0029; capture images of feature points (textures) on the road surface in front of the vehicle; the patterned light extraction unit 
Yamaguchi doesn’t explicitly teach acquiring, from a map database, a two-dimensional map indicating known positions of the targets on a road on which the moving body is traveling, wherein the two-dimensional map was created prior to and independent of the detection of the relative positions of the targets.
 	Roberts teaches acquiring, from a map database, a two-dimensional map indicating known positions of the targets on a road on which the moving body is traveling, wherein the two-dimensional map was created prior to and independent of the detection of the relative positions of the targets (Roberts: Para. Col. 3 Lines 27-49, Col. 7 Lines 34-40; predetermined location, orientation, and width of each anonymous target is stored in memory; calculating one of a subtended angle and width of a related anonymous target selected from memory as a function of the estimated vehicle position and the predetermined target position; target survey information including position and orientation; in the form of position (x,y coordinates) and orientation (angle)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).
In the following limitation, Yamaguchi teaches correcting the relative positions of the targets by an estimated movement amount of the moving body since the relative positions were detected (Yamaguchi: Para. 0038, 0045-0047, 0056, 0068; attitude ; detecting an amount of slope of the traveling road of the moving body (Yamaguchi: Para. 0076; using the position of the patterned light, if the inclination of one of the line segments joining the spotlights changes 15 or more degrees in its middle of the line segment).
Yamaguchi doesn’t explicitly teach ignoring or deleting the relative positions of the targets that correspond to sections where the amount of slope of the road on which the moving body is traveling is greater than or equal to a threshold value.
However, Yamaguchi is deemed to disclose an equivalent teaching. Yamaguchi determines whether the road surface conditions change more than a threshold value, such as a slope of 15 degrees or more (Yamaguchi: Para. 0051, 0074, 0076). When the slope is larger than the threshold value, the system fixes a starting point and uses the previous information from the targets in the last calculation cycle where the slope is not equal to or above the threshold. The system uses a self-location calculation unit, without the attitude change amount calculation unit, to measure the current position of the vehicle (Yamaguchi: Para. 0051, 0077). The distance traveled is calculated from the camera’s imaged features for any iteration where the slope is less than a threshold. During an above threshold section, sloped section, the location of the vehicle is the estimated location determined before the sloped section plus the distance traveled as calculated by the self-location calculation unit. The system goes back to using the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have collate the target position data with the map information in a section where the slope amount is less than the threshold value when the sloped section continues for a predetermined length or longer in order to calculate the change in attitude of a vehicle based on images obtained of the road surface when the road conditions around the vehicle are less than a threshold value (Yamaguchi: Para. 0005).
In the following limitation, Yamaguchi teaches estimating a present position of the moving body by matching the remaining relative positions of the targets with the known positions of the targets on the two-dimensional map (Yamaguchi: Para. 0044, 0045, 0056, 0066, 0068; attitude change amount calculation unit reads the positions (Ui, Vi) of the respective feature points on the image from the memory; determines that the feature points in question correspond between the current and previous frames; adding (continuing the integration operation) the amount of movement of the vehicle to the current position of the vehicle which is calculated in the previous information process cycle).
controlling at least one system of the moving body based on the estimated present position of the moving body.
However Roberts, in the same field of endeavor, teaches controlling at least one system of the moving body based on the estimated present position of the moving body (Roberts: Para. 7 Lines 57-63; controls operation of the vehicle in response to scanner signals, dead reckoning signals reads on controlling at least one system of the moving body).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated Roberts into Yamaguchi in order to use measured position of targets to correct the estimated position and heading of the vehicle as determined by dead reckoning (Roberts: Col. 1 Lines 63-65).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2017/0024617 A1) in view of Roberts et al. (US Patent 5,367,458) and in further view of Fairgrieve (US Publication 2019/0161082 A1). 
Regarding claim 5, Yamaguchi and Roberts don’t explicitly teach the predetermined length is set to be shorter as the amount of slope of the traveling road of the moving body is larger.
However Fairgrieve, in the same field of endeavor, teaches the predetermined length is set to be shorter as the amount of slope of the traveling road of the moving body is larger (Fairgrieve: Para. 0046-0048; predetermined control distance is arranged to decrease with increasing gradient of the terrain reads on predetermined 
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to have incorporated Fairgrieve into Yamaguchi and Roberts in order to lower the predetermined length when traveling a large uphill slope due to the assistance of gravity in arresting vehicle travel (Fairgrieve: Para. 0046-0048).


Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2017/0024617 A1) in view of Roberts et al. (US Patent 5,367,458) and in further view of Ohara et al. (US Publication 2018/0285660 A1). 
Regarding claim 8, Yamaguchi and Roberts don’t explicitly teach wherein the targets indicate traveling road boundaries.
However Ohara, in the same field of endeavor, teaches wherein the targets indicate traveling road boundaries (Ohara: Para. 0027; road boundary lines and the center line).
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to have incorporated Ohara into Yamaguchi and Roberts in order to traverse the straight, sloped or curved road determined (Ohara: Para. 0049) by the positional coordinates (Ohara: Para. 0041) of the detected white lines (Ohara: Para. 0027).
claim 9, Yamaguchi and Roberts don’t explicitly teach wherein the travelling road boundaries comprise at least one of a lane marking, a curb, a shoulder, or a guardrail.
However Ohara, in the same field of endeavor, teaches wherein the travelling road boundaries comprise at least one of a lane marking, a curb, a shoulder, or a guardrail (Ohara: Para. 0027; road boundary lines and the center line).
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to have incorporated Ohara into Yamaguchi and Roberts in order to traverse the straight, sloped or curved road determined (Ohara: Para. 0049) by the positional coordinates (Ohara: Para. 0041) of the detected white lines (Ohara: Para. 0027).


Response to Arguments
Applicant’s arguments, filed 21 April 2021, with respect to the rejection of claims 1-10 under 35 U.S.C. §103 have been fully considered, but are not persuasive. 
Applicant argues that Yamaguchi uses an imaging and calculation-based system to estimate the amount of movement of the vehicle. Nothing in Yamaguchi discloses or suggests that odometry could be used to establish the amount of movement of the vehicle. 
In response to the above argument, Roberts teaches the use of data from motion sensors to estimate the change in position over time (Roberts: Col. 6 Lines 39-57) 
Applicant next argues that substituting Yamaguchi's imaging and calculation-based system for odometry would change the principle of operation of Yamaguchi and regardless of whether Roberts or any other reference teaches using odometry to estimate the amount of movement of the vehicle, such reference could not be properly combined with Yamaguchi.
In response to applicant's argument that Roberts’ odometry can not be properly combined with Yamaguchi’s feature matching positioning, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Yamaguchi discloses a self-positioning system where the front installed camera captures images on the road surface in front of the vehicle calculating the road’s slope and creating a relative vehicle positioning, using a U,V 2-D coordinate map, to the tracked features (Yamaguchi: Para. 0025, 0029, 0038, 0056) solving the problem of self-positioning a vehicle. Roberts uses a wheel rotational position sensor and steering angle transducer to create a vehicle position through odometry that is refined using detected features, using a X,Y 2-D coordinate map, around the vehicle that match the predetermined feature locations stored in the vehicle’s memory (Roberts: Col. 3 Lines 27-49, Col. 6 Lines 39-57, Col. 7 Lines 34-40) solving the problem of self-positioning a 
Applicant next argues that "correcting the relative positions of the targets using the estimated movement amount of the moving body." As a result, the movement amount of the vehicle estimated using odometry is used to correct the relative positions of the targets. Whereas in Yamaguchi, the relative positions of the targets are used to the estimate the movement amount. There is a difference between the two. One cannot correct the relative positions using the movement amount if they are using the relative positions to determine the movement amount. Put another way, the relative positions are variables in Yamaguchi that are used to calculate the estimated movement amount
In response to the above argument, Yamaguchi includes an attitude change amount calculation unit that reads from memory the U,V coordinates of multiple feature points and how the relative positions of the features change as the vehicle travels (Yamaguchi: Para. 0038). The system associates the feature points in the current frame with the feature points in the previous frame by comparing the current frame’s U,V feature coordinates with the stored U,V coordinates of the features in the previous frame (Yamaguchi: Para. 0045) and uses the correction of the U,V coordinate changes from the previous to current frame to calculate a self-location of the vehicle (Yamaguchi: Para. 0056, 0068). Yamaguchi’s comparison of previous to current frame target positions to self-locate the vehicle is correcting the relative target positions to estimate the movement of the vehicle. 
Applicant next argues that Office Action further equates the uneven or bumpy road surface as the "slope amount" recited in claim 1. Applicant respectfully disagrees. 
In response to the above argument, Yamaguchi uses light projected in front of the vehicle and detected features from the light to determine the inclination of the section in front of the vehicle (Yamaguchi: Para. 0025, 0076). Inclination of a road is the amount of slope. The claimed limitation does not put limits on what size the targets need to be of how large or small a section in front of the vehicle needs to be considered overall to determine the argued amount of slope. Yamaguchi discloses measuring the inclination in front of the vehicle. Claim 1 includes “detecting an amount of slope of a traveling road of the moving body, wherein the amount of slop is an inclination of the traveling road in the direction in which the moving body is traveling”.  Yamaguchi does detect the inclination of the road in front of the vehicle as the vehicle moves forward, thus the claimed limitation is taught by the prior art. 
Applicant next argues that even if the broadest reasonable interpretation of "amount of slope" included an uneven or bumpy road surface, Yamaguchi discloses the exact opposite of what is recited in amended claim 1
In response to the above argument, Inclination of a road is the amount of slope. The claimed limitation does not put limits on what size the targets need to be of how large or small a section in front of the vehicle needs to be considered overall to determine the argued amount of slope. Yamaguchi uses light projected in front of the 
Applicant next argues that "estimating a present position of the moving body on an acquired two-dimensional map by collating the selected target position data with known positions of the targets on the acquired two-dimensional map” is not taught by the prior arts.
In response to the above argument, Yamaguchi includes an attitude change amount calculation unit that reads from memory the U,V coordinates of multiple feature points and how the relative positions of the features change as the vehicle travels (Yamaguchi: Para. 0038, 0044). The system associates the feature points in the current frame with the feature points in the previous frame by comparing the current frame’s U,V feature coordinates with the stored U,V coordinates of the features in the previous frame (Yamaguchi: Para. 0045) and uses the correction of the U,V coordinate changes from the previous to current frame to calculate a self-location of the vehicle (Yamaguchi: Para. 0056, 0068). 
Both prior arts are addressing the same problem of self-locating, with the similarities of 2-D mapping of images features surrounding the vehicle. Both prior arts compare detected feature 2-D positions with an acquired location for the feature. Yamaguchi acquires U,V coordinate map saved in its memory from the previous image of the surrounding area (Yamaguchi: Para. 0038). Roberts contains the predetermined location, orientation, and width of each anonymous target stored in its memory in which to compare the X,Y coordinate map of the detected targets (Roberts: Col. 3 Lines 27-49, Col. 7 Lines 34-40). 

Applicant argues that “claims 2-4 and 5 depend of claim 1 and are allowable for at least their dependency on claim 1.”
Claim 1 is rejected by Yamaguchi in view of Roberts, so claims 2-4 and 5 are rejected at least on their dependency of claim 1.
Applicant next argues that claim 7’s “a self-position estimation circuit configured to estimate a movement amount of the moving body using a detection result of the wheel speed sensor, correct the relative positions of the targets detected by the target detection sensor by moving the relative positions of the targets toward a direction opposite to a moving direction of the vehicle by the estimated movement amount and accumulate the corrected relative position as target position data in a storage device, select, from among the accumulated target position data, the target position data of one or more targets in one or more sections having an amount of slope less than a threshold value, and estimate a present position of the moving body on an acquired two-
In response to the above argument, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant next argues that claim 10’s "acquiring, from a map database, a two-dimensional map indicating known positions of the targets on a road on which the moving body is traveling, wherein the two-dimensional map was created prior to and independent of the detection of the relative positions of the targets" and "estimating a present position of the moving body by matching the remaining relative positions of the targets with the known positions of the targets on the two-dimensional map" are not taught or suggested by the prior arts.
In response to the above argument, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant next argues that “Fairgrieve doesn’t not remedy the deficiencies previously described in relation to claim 1,” therefore claim 5 is allowable for at least its dependency on claim 1. 
In response to the above argument, claim 1 is rejected, so claim 5 is rejected at least based on its dependency on claim 1. 

In response to applicant's argument above that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant next argues that claims 8 and 9 depend on amended claim 1, and therefore allowable for at least their dependency.
In response to the above argument, claim 1 is rejected, so claims 8 and 9 are rejected at least based on its dependency on claim 1.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Yamaguchi’s self-locating system in view of Roberts’s control of vehicle due to imaged features reads on applicant’s self-position estimation. The rejection is maintained. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guthrie US publication 2017/0356720 A1 teaches geolocation with two imaged targets with elevation measurement.
Ito et al. US publication 2019/0202434 A1 teaches gradient based controls.
Nishida et al. US publication 2005/0270374 A1 teaches no white line correction when a slope is too great.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663